Citation Nr: 0533634	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  01-08 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Chicago, Illinois


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from August 1968 to June 
1971.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 decision of the RO that 
granted a 50 percent rating for PTSD, effective November 28, 
2000.  The veteran filed a notice of disagreement (NOD) with 
the assigned rating in May 2001, and the RO issued a 
statement of the case (SOC) in August 2001.  The veteran 
filed a substantive appeal in October 2001.

In July 2002, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the veteran 
submitted additional evidence to the Board, waiving initial 
RO consideration of the evidence.  The Board accepts that 
evidence for inclusion in the record.  See 38 C.F.R. § 20.800 
(2005).

In September 2002, the Board granted a 70 percent, but no 
higher, rating for PTSD.  The Board also referred to the RO, 
for adjudication and appropriate action, the veteran's claim 
of entitlement to a total disability rating based on 
individual unemployability (TDIU).
 
The veteran appealed the September 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2003 joint motion to the Court, counsel for both 
parties requested that the September 2002 Board decision be 
vacated in part-to the extent that the decision denied a 
rating in excess of 70 percent for PTSD, and referred to the 
RO a claim for a TDIU; the Court remanded these matters to 
the Board for further development and readjudication, 
pursuant to the enhanced duty to notify in the Veterans 
Claims Assistance Act of 2000 (VCAA) (see 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)), and for adjudication of the 
veteran's claim of TDIU.  In a March 2003 order, the Court 
granted the parties' motion, and returned the matter on 
appeal to the Board for further proceedings consistent with 
the joint motion.

In October 2003, the Board remanded the matter on appeal to 
the RO for additional development.  In February 2005, the RO 
issued a SSOC, denying a disability rating in excess of 70 
percent for PTSD.

For reasons expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes (as it did in 
the September 2002), that the veteran had raised the issue of 
an increased disability rating for his service-connected left 
index finger disability.  As no action has been taken on that 
matter, it is again referred to the RO for appropriate 
action.  


REMAND

Unfortunately, the claims file reflects that further remand 
of the claim for a disability rating in excess of 70 percent 
for PTSD is warranted, even though such will, regrettably, 
further delay a final decision on the matter on appeal.

Further review of the March 2003 joint motion reveals that 
the claim of entitlement to a TDIU should have been addressed 
in the Board's prior remand.  The Board points out that, the 
evidence of record, to include pertinent facts of the case 
recognized by the parties in the March 2003 joint motion, 
indicates that the veteran's TDIU claim should be considered 
in conjunction with his claim for an increased rating for 
PTSD; hence a remand for such action, rather than referral of 
the claim for a TDIU, was and is appropriate.  

Specifically, here, the veteran filed a informal claim for a 
TDIU, contending that a 100 percent disability rating is 
warranted for the period when PTSD symptomatology prevented 
him from working from July 2000 through February 2001.  The 
veteran further contended that a 100 percent rating should be 
assigned based upon individual unemployability, effective 
from his last day of full-time employment in or about 
September 2001, due to the severity of his PTSD symptoms.  

On these facts, the Board finds that the TDIU claim is 
inextricably intertwined with the claim for increase on 
appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated).  As the RO has not yet 
considered any TDIU claim, it follows that any Board action 
would, at this juncture, be premature.  

Therefore, on remand, the RO should adjudicate specifically 
consider the veteran's claim for a TDIU after readjudicating 
the claim for an increased rating for PTSD.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202 (2005). 

Prior to the adjudication of each claim, the Board finds that 
the RO should accomplish further action, some in accordance 
with the VCAA.

Initially, the veteran should be provided a VA Form 21-8940, 
Veterans Application for Increased Compensation Based on 
Unemployability.  

The Board also notes that the record does not include any 
correspondence from the RO specifically addressing the VCAA 
notice and duty to assist provisions as they pertain to the 
claim for a TDIU-to particularly include the duty, imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring 
the Department to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  
Specifically, the RO's letter should invite the veteran to 
submit employment records, showing the impact of his 
disability(ies) on employment.  The RO's letter should also 
invite the veteran to submit all pertinent evidence in his 
possession, and should explain that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103 (West 2002); but 
see also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  After providing 
the appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2005).  

Specific other development should also be accomplished.  

In this regard, the Board notes that, during a July 2002 
Board hearing, the veteran indicated that pertinent VA 
vocational rehabilitation records existed.  The Board notes 
that the veteran's VA 38 U.S.C. Chapter 31 vocational 
rehabilitation file has not been obtained, to date.  

Further, the evidence also indicates continuing treatment of 
the veteran for PTSD at the VA Medical Center (VAMC) in 
Chicago, Illinois.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Under the 
circumstances, the Board finds that the RO should obtain and 
associate with the claims file the veteran's VA 38 U.S.C. 
Chapter 31 vocational rehabilitation file, as well as all 
outstanding pertinent medical records from the VAMC Chicago 
from October 2004 to the present time, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.

Additionally, the record indicates that the veteran is 
receiving Social Security Administration (SSA) disability 
benefits. While SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, when the VA is put 
on notice of the existence of SSA records, and, here, as 
requested by the parties in the March 2003 joint motion, it 
must seek to obtain those records before proceeding with the 
appeal.  See Murincsak; also, Lind v. Principi, 3 Vet. App. 
493, 494 (1992). Thus, the Board finds that the RO should 
obtain and associate with the claims file, in addition to a 
copy of the SSA decision awarding the veteran disability 
benefits, copies of all medical records underlying that 
determination, following the procedures prescribed in 
38 C.F.R. § 3.159 (2005).

The Board also finds that further medical evaluation of the 
veteran is needed.  

The record reflects that the veteran last underwent a VA 
examination for his service-connected PTSD in February 2001, 
and more recent treatment records include findings suggesting 
that the veteran's PTSD may have increased in severity.  
Hence, contemporaneous medical findings are warranted.  The 
examiner should, to the extent possible, distinguish symptoms 
attributable to PTSD from those attributable to any other 
psychiatric disability that is not service-connected-i.e., 
bipolar affective disorder.  The Board points out that if it 
is not medically possible to distinguish the effects of 
service-connected and nonservice-connected conditions, the 
reasonable doubt doctrine mandates that all signs and 
symptoms be attributed to the veteran's service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181 (1998); 
38 U.S.C.A. § 3.102 (2005).  The examiner should also comment 
on the impact of he veteran's PTSD on his employability.  

Hence, the RO should arrange for the veteran to undergo VA 
psychiatric examination, by a physician, at an appropriate VA 
medical facility.  The veteran is hereby advised that failure 
to report to the scheduled examination, without good cause, 
will result in a denial of any claim for increase for which 
an appeal has been perfected (to include, as appropriate, the 
claim for a TDIU).  See 38 C.F.R. § 3.655(b) (2005).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination, the RO must obtain and 
associate with the claims file a copy(ies) of any notice(s) 
of the date and time of the examination sent to the veteran 
by the pertinent VA medical facility.  

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
for a higher rating for PTSD and the claim for a TDIU.  

Accordingly, the claims are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1. The RO should obtain the veteran's VA 
38 U.S.C. Chapter 31 vocational 
rehabilitation file, and request from the 
Chicago VAMC all outstanding records of 
evaluation of and/or treatment for PTSD, 
from October 2004 to the present, 
following the procedures set forth in 38 
C.F.R. § 3.159 (2005).  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should request that SSA 
furnish a copy of the decision awarding 
the veteran disability benefits, as well 
as all medical records underlying that 
determination.  In requesting these 
records, the RO should follow the 
procedures of 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.

3.  The RO should provide the veteran 
with a VA Form 21-8940, Veterans 
Application for Increased Compensation 
Based on Unemployability.  

The RO should also furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim for a 
TDIU.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to the claim, 
and specific notice as to the type of 
evidence necessary to substantiate the 
claim.  

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
pertinent medical records that are not 
currently of record, and assurance that 
the RO will attempt to obtain the 
evidence if sufficient information and, 
if necessary, authorization is provided.  

The RO's letter should also invite the 
veteran to submit any pertinent evidence 
in his possession (to include any 
employment records showing the impact of 
his disability on employment), and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should include clear notice 
that the veteran has a full one-year 
period for response (although VA may 
adjudicate the claims within the one-year 
period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the veteran's claims 
file, or a reasonable time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA psychiatric examination of his 
service-connected PTSD.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of:  memory loss; depressed mood; 
anxiety; panic attacks; sleep impairment; 
impaired judgment, speech, and impulse 
control; neglect of personal hygiene and 
appearance; suicidal ideation; impairment 
in thought processes or communication; 
inappropriate behavior; danger of hurting 
self or others; delusions and/or 
hallucinations; and inability to perform 
activities of daily living.  The examiner 
should also render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
scale score representing the level of 
impairment due to the veteran's PTSD, and 
an explanation of what the score means.  

In providing the above-noted findings, 
the examiner should, to the extent 
possible, distinguish the symptoms 
attributable to service-connected PTSD 
from those of other psychiatric 
conditions (to include bipolar affective 
disorder).  However, if it is not 
medically possible to do so, the examiner 
should clearly so state, indicating that 
the findings are with respect to the 
veteran's overall psychiatric impairment. 

Based upon examination of the veteran, 
and review of the record, the examiner 
should also comment upon the impact of 
the veteran's PTSD on his employability. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

6.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the veteran's claim 
for an increased disability rating for 
PTSD, and, if appropriate, the claim for 
a TDIU, in light of all pertinent 
evidence and legal authority.

8.  If the claim for a TDIU is 
adjudicated but denied, the RO must 
provide to the veteran and his 
representative both notice of the denial 
and of the veteran's appellate rights.  
The veteran and his representative are 
hereby reminded that to obtain appellate 
review of any issue not currently in 
appellate status, a timely appeal must be 
perfected.  While the RO must afford the 
veteran the appropriate time period for a 
response, the veteran should perfect an 
appeal as to the denial of any claim for 
a TDIU, if desired, as soon as possible, 
to avoid unnecessary delay in the 
consideration of the appeal.

9.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

10.  If any benefits sought on appeal 
(for which a timely appeal has been 
perfected) remain denied, the RO must 
furnish to the veteran and his 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  If the claim for a TDIU 
is denied, the RO should not return the 
claims file to the Board until after the 
veteran has either perfected an appeal on 
the TDIU claim, or the time period for 
doing so has expired, whichever occurs 
first.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 


